Citation Nr: 9902492	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-00 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  

This matter came before the Board of Veterans Appeals 
(Board) from a May 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that denied the appellant, the veteran's surviving 
spouse, entitlement to service connection for the cause of 
the veteran's death.  A notice of disagreement was received 
in June 1994.  A statement of the case was issued in August 
1994.  A substantive appeal was received from the appellant 
in October 1994.  

The case was then forwarded to the Board and denied in a May 
1997 decision.  Thereafter, the appellant appealed to the 
United States Court of Veterans Appeals (Court).

In June 1998, while the case was pending, the veterans 
attorney and VAs Office of General Counsel filed a joint 
motion (Motion) requesting that the Court vacate the Boards 
May 1997 decision.  Further, the Motion requested that the 
case be remanded to the Board for further evidentiary 
development and readjudication.  In July 1998, the Court 
granted the Motion, vacated the Boards May 1997 decision, 
and remanded the case to the Board for compliance with 
directives that were specified by the Court.

As will be discussed below, this matter must be REMANDED to 
the RO for further development.  As previously noted by the 
Board, the appellant and her attorney have raised the issue 
of entitlement to dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318(b) (West 1991).  Also 
raised was the issue of entitlement to death pension.  These 
matters, which have not been developed for appellate review 
and are not inextricably intertwined with the issue on 
appeal, are referred to the RO for appropriate action.  

REMAND

Initially, the Board finds that the appellant has submitted 
evidence that is sufficient to justify a belief that her 
claim on appeal is well grounded.  As such, the Board has a 
duty to ensure that all relevant facts regarding this claim 
have been properly developed to the extent indicated by law 
and that no further assistance to the appellant is required 
to comply with the duty to assist doctrine.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).

It is asserted that service connection should be granted for 
the cause of the veteran's death.  The Board notes that a 
certificate of death reflects that the veteran died on June 
[redacted], 1993 at age 84 at Lenox Hill Hospital (Lenox Hill).  The 
cause of the veteran's death was noted as being due entirely 
to natural causes.  A review of records from Lenox Hill, 
documenting the veteran's terminal period of hospitalization, 
indicates that he was admitted on May 20, 1993, because of 
fever, shortness of breath and increasing ankle edema.  These 
records note that the veteran died of heart failure and 
shock, and the principal diagnosis noted at the time of his 
death was congestive heart failure.  

Other secondary diagnoses were also noted, among them: mitral 
valve disorder, arterial fibrillation, hyperosmolality and/or 
hypernatremia, Escherichia coli in conditions classified 
elsewhere and/or of unspecified site, old myocardial 
infarction, and uric acid metabolism drug causing adverse 
effects in therapeutic use.  

Further review of the record reveals that during the 
veteran's lifetime, service connection had been established 
for loss of part of skull, 7x6 cm, residuals of fracture of 
skull, left temporal region, evaluated as 50 percent 
disabling from November 1945; encephalopathy, post traumatic 
residuals of fracture of skull, evaluated as 30 percent 
disabling from November 1945; post traumatic residuals of 
fracture, right scapula, manifested by clinical evidence of 
crepitus and X-ray evidence of loss of bone substance and 
moderate deformity, but well functioning shoulder rated for 
mal union of scapula, evaluated as 10 percent disabling from 
November 1945.  His combined disability evaluation was 70 
percent from November 1945.

The governing legal criteria provide that service connection 
for the cause of the veteran's death is appropriate when, by 
the exercise of sound judgment without recourse to 
speculation, it is determined that a disability incurred in 
or aggravated in service caused or contributed substantially 
or materially to the veteran's death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).  

Essentially it is asserted that the veteran's heart disease 
and subsequent death were service related and that a brain 
injury suffered in service in May 1945 was contributory to 
his death.  The appellant alleges that because of this injury 
the veteran was given massive doses of penicillin and that 
because of these doses he developed an allergic reaction to 
penicillin and was warned not to take penicillin again.  She 
alleges that subsequently, in 1966, while he was being 
treated for a fever and wasting condition, doctors hesitated 
before giving him penicillin due to his alleged allergy; and 
that while the veteran was eventually given penicillin, as he 
had developed bacterial endocarditis, the delay in giving him 
the penicillin allowed the bacterial endocarditis to 
permanently damage a valve in his heart, and such damage 
ultimately caused his death.  While service medical records 
reflect the administration of a course of penicillin, they do 
not show, nor do any other medical records establish, that 
the veteran developed an allergic reaction to penicillin as a 
result thereof, or that such allergic reaction had the end 
result of heart valve damage in the manner argued by the 
appellant.  

However, the appellant has indicated that the veteran 
received the treatment in 1966, noted above, at Herman 
Hospital, University of Texas Medical Center and/or the 
Baylor University Medical Center, both located in Houston, 
Texas.  In the joint motion for remand, it is noted that such 
records could potentially provide nexus evidence linking the 
cause of the veterans death to treatment he received in 
service.  While VA has not attempted to secure these records,  
both the veterans daughter, who wrote a letter received in 
December 1998, and the appellants attorney have stated that 
efforts to secure these records have been unsuccessful.  For 
this reason, other steps to develop the record, as explained 
below, should be undertaken.

Further, the Board notes that recently, the appellant, 
through her attorney, has submitted to the Board additional 
evidence, specifically, letters from two private doctors.  
The Board points out that, pursuant to 38 C.F.R. §§ 19.37, 
20.1304 (c) (1998), any pertinent evidence, not previously 
reviewed, submitted by the claimant which is accepted by the 
Board must be initially reviewed by the agency of original 
jurisdiction, unless this procedural right is waived by the 
claimant or her representative.  A review of the record 
reveals that the appellant has declined to waive RO 
consideration.  Under these circumstances the Board has no 
alternative but to refer these records to the RO for initial 
review.

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to her claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact Herman 
Hospital, University of Texas Medical 
Center and/or the Baylor University 
Medical Center (both located in Houston, 
Texas) in order to obtain copies of 
records of treatment received by the 
veteran in or around 1966.  In the event 
these records are no longer available, 
documentation of that fact should be 
placed in the veterans claims folder.  

2.  The RO should contact the appellant, 
through her attorney, and ask that she 
provide the names and addresses of any 
medical care providers who treated the 
veteran since his separation from service 
for his service-connected disorders or 
any of the disorders leading to his 
death.  In the event he received 
treatment at any VA facility after his 
separation from service, she should 
indicate the location and approximate 
dates of treatment.  The RO should then 
attempt to secure these records for 
inclusion in the claims folder.  

3.  The appellant and her attorney should 
also be requested to provide any medical 
records to document their assertion that 
the veteran developed an allergy to 
penicillin as a result of administration 
of this drug during military service.

4.  The RO should also request that 
George Brief, M.D., who treated the 
veteran at the time of his death and who 
submitted two medical statements on the 
appellants behalf, provide copies of all 
his clinical records of treatment of the 
veteran.  Dr. Brief should also be asked 
to explain his statement that the veteran 
had prior central nervous system 
injury, as a result of a wartime 
injury, which most likely weakened 
his general condition and was a 
contributing factor to his demise.  
Specifically, it would be helpful if Dr. 
Brief would identify the central nervous 
system injury, its effects, and the 
manner in which the veterans condition 
was weakened.  Reference to medical 
findings or testing to support his 
opinion would be most beneficial.  

5.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the appellant's claim for 
entitlement to service connection for the 
cause of the veteran's death.  If the 
determination remains unfavorable to the 
appellant, both she and her attorney 
should then be furnished a supplemental 
statement of the case setting forth a 
summary of the evidence, a citation to 
and discussion of all applicable laws and 
regulations, and a detailed analysis of 
the reasons for the RO's determination.  
Thereafter, the case should be returned 
to the Board, if appropriate.

The Board intimates no opinion, either legal or factual, as 
to the ultimate determination warranted in this case.  The 
purpose of this REMAND is to comply with applicable laws and 
regulations and the jurisprudence of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
